           Case 1:19-cr-00173-LJO-SKO Document 66 Filed 07/29/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   KATHERINE E. SCHUH
 3 Assistant United States Attorney
   2500 Tulare Street, Ste. 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        NO. 1:19-CR-00173-NONE-SKO
12                              Plaintiff,            STIPULATION AND ORDER REGARDING
                                                      BRIEFING SCHEDULE ON DEFENDANT’S
13                        v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                      COMPASSIONATE RELEASE
14   JOSHUA MARQUEZ,
15                              Defendant.
16

17                                                STIPULATION
18         1.      Defendant Joshua Marquez filed a motion for reduction in sentence and compassionate
19 release on July 15, 2020. Docket No. 58. By previous stipulation, the government’s response is due on
20 July 29, 2020, and any reply due August 3, 2020.

21         2. Counsel for the defendant does not oppose this request.
22

23

24

25

26
27

28



30
           Case 1:19-cr-00173-LJO-SKO Document 66 Filed 07/29/20 Page 2 of 2



 1          2.     The parties desire additional time for briefing on defendant’s motion. Accordingly, by

 2 this stipulation, the parties now move that:

 3                 a)      The government’s opposition or response to defendant’s motion, Docket No. 58,

 4 be due on August 3, 2020; and

 5                 b)      The defense reply, if any, will be due on August 6, 2020.

 6

 7          IT IS SO STIPULATED.

 8
                                                          McGREGOR W. SCOTT
 9                                                        United States Attorney
10   Dated: July 28, 2020                                 /s/ Katherine E. Schuh
                                                          KATHERINE E. SCHUH
11                                                        Assistant United States Attorney
12
     Dated: July 28, 2020                                 /s/ Timothy P. Hennessy
13                                                        TIMOTHY P. HENNESSY
                                                          Counsel for Defendant Joshua Marquez
14

15                                         FINDINGS AND ORDER
16          Based upon the stipulation and representations of the parties, the Court adopts the proposed
17 revised briefing schedule as follows:

18                 a)      The government’s opposition or response to defendant’s motion, Docket No. 58,
19 is due on August 3, 2020;
20                 b)      The defense reply, if any, will be due on August 6, 2020.
21

22
     IT IS SO ORDERED.
23
        Dated:    July 29, 2020
24                                                    UNITED STATES DISTRICT JUDGE
25

26
27

28



30
